Citation Nr: 1001433	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-11 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent prior to October 25, 2007, for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD.

3.  Entitlement to an evaluation in excess of 10 percent for 
shell fragment wound, muscle group XIV, penetrating left 
thigh, with multiple foreign bodies (shell fragment wound).

4.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss. 

5.  Entitlement to an evaluation in excess of 10 percent for 
otitis media chronic suppurative (otitis media).

6.  Entitlement to a compensable evaluation for perforation 
of tympanic membrane, left ear (left ear disability).

7.  Entitlement to an evaluation in excess of 10 percent for 
pes planus third degree.

8.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disability, other than PTSD, to 
include nervousness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to 
March 1946, including combat service during World War II and 
his decorations include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions of the RO, 
including decisions dated in June 2002, March 2003, January 
2004, August 2005, August 2007, and August 2009.

In June 2002, the RO continued 10 percent evaluations for the 
Veteran's service-connected hearing loss, otitis media, and 
pes planus, as well as a noncompensable evaluation for the 
Veteran's left ear disability.  The RO also denied 
entitlement to individual unemployability.  In January 2003, 
the Veteran submitted a statement that, among other things, 
referred to his left ear disability and pes planus.  Viewing 
this statement favorably to the Veteran, the Board finds that 
this submission constitutes a timely notice of disagreement 
with respect to the RO's June 2002 decision regarding the 
Veteran's left ear disability and pes planus. 

In a March 2003 notice letter, the RO again denied the 
Veteran's claim for higher evaluations for his service-
connected hearing loss, otitis media, pes planus, and left 
ear disability.  In July 2003, the Veteran submitted a 
statement asking that his service-connected disabilities be 
reevaluated, stating that they had worsened.  Again viewing 
this statement favorably to the Veteran, the Board finds that 
this submission constitutes a timely notice of disagreement 
with respect to the RO's March 2003 notice regarding the 
continued denial of his hearing loss, otitis media, pes 
planus, and left ear disability claims. 

In August 2005, the RO continued 10 percent evaluations for 
the Veteran's service-connected hearing loss, otitis media, 
shell fragment wound, and pes planus, as well as a 
noncompensable evaluation for the Veteran's left ear 
disability.  The RO also denied the Veteran's application to 
reopen a previously denied claim of entitlement to service 
connection for nervousness.  

In August 2007, the RO granted service connection for PTSD 
and evaluated the condition as 10 percent disabling effective 
May 17, 2005.  In August 2009, the RO increased the 
evaluation of the Veteran's PTSD to 50 percent disabling 
effective October 25, 2007.  In the same rating action, the 
RO also granted the Veteran's claim of entitlement to 
individual unemployability.  

In April 2006, the Veteran requested the opportunity to 
testify at a hearing held before a Veterans Law Judge.  In 
August 2008, withdrew his request for a hearing and, since 
that time, has not requested the opportunity to testify at 
another Board hearing.  In light of the above, the Board 
finds that the request to testify at a Board hearing has been 
withdrawn.  See 38 C.F.R. § 20.704.  

In January 2003, the Veteran submitted a statement indicating 
that he had residuals of a head injury from his service, as 
well as residuals of a sprained ankle, and a right shoulder 
disability.  The RO also indicated, in a August 2003 note in 
the Veteran's claims file, that the Veteran had claims 
pending for these disabilities.  These issues are referred to 
the RO for appropriate disposition.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for nervousness is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   Since May 17, 2005, the Veteran's PTSD has been 
productive of occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

2.  The preponderance of the evidence shows, however, that at 
no time since May 17, 2005, that the Veteran's PTSD was 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation obsessional rituals that interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a worklike setting; and an inability to establish and 
maintain effective relationships.  

3  The residuals of the Veteran's left thigh injury, 
residuals of a shell fragment wound, Muscle Group XIV, is 
productive of no more than moderate muscle injury disability.
 
4  The service-connected hearing loss is not shown to be 
productive of worse than level XI hearing acuity in the left 
ear, and II hearing acuity in the right ear at any time 
during the appeal period.

5  The Veteran's service-connected otitis media is currently 
evaluated at the maximum 10 percent under Diagnostic Code 
6200, and is not productive of complications such as 
labyrinthitis, facial nerve paralysis, or bone loss of skull.  
Hearing loss is not shown to be productive of worse than 
level XI hearing acuity in the left ear, and II hearing 
acuity in the right ear at any time during the appeal period.

6  The Veteran's service-connected left ear disability is 
currently evaluated at the maximum noncompensable evaluation 
under Diagnostic Code 6211.

7  The Veteran's service-connected pes planus third degree is 
manifested by no more than moderate impairment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating 50 percent rating, and 
no more, have been met since May 17, 2005.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2009).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound of the left thigh, Muscle 
Group XIV, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.73, 
Diagnostic Code 5314 (2009).
 
3.  The criteria for an evaluation in excess of 10 percent 
for the service-connected hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 
4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2009).  

4.  The criteria for an evaluation in excess of 10 percent 
for the service-connected otitis media have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 
4.7, 4.10, 4.87, Diagnostic Code 6200, 6201 (2009).  

5.  The criteria for the assignment of a compensable 
evaluation for the service-connected left ear disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.87, Diagnostic Code 6211 
(2009).  

6.  The criteria for an evaluation in excess of 10 percent 
for pes planus third degree have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 
4.45, 4.71a, Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.	VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in May 2005, October 2007, and April 
and May 2008, the Veteran was furnished notice of the type of 
evidence needed in order to substantiate the claims, 
including notice that a disability rating and effective date 
will be assigned if the PTSD and Hearing loss claims were 
allowed.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was also generally informed that he should send to VA 
evidence in his possession that pertains to the claims and 
advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the Veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

In this regard, the Board notes that, with respect to the 
Veteran's initial increased rating claim for his service-
connected PTSD, the Board observes that in Dingess v. 
Nicholson, the Court has held that upon receipt of an 
application for service connection, VA is required to notify 
a claimant of what information and evidence will substantiate 
the elements of the claim for service connection, including 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, however, the Court also declared, that "[i]n cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled." Id. at 
491.  As such, no further VCAA notice is required with 
respect to the Veteran's claim for an initial higher 
disability rating for his PTSD; and under the circumstances, 
the Board finds no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  

Furthermore, the Board notes that VA provided full VCAA 
notice with respect to the Veteran's claims for increased 
ratings after the initial decisions in this case.  While the 
notice provided was not given prior to the first RO 
adjudications of the claims, the notice was provided by the 
RO well prior to the certification of the Veteran's case to 
the Board.  The Board also finds that the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
Veteran and his representative have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claims.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the Veteran.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Despite the defective notice provided to the Veteran on these 
latter two elements with respect to the Veteran's claims for 
increase ratings for his service-connected otitis media, left 
ear disability, pes planus, and shell fragment wound, 
however, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In this regard, as the Board 
concludes hereinbelow that the preponderance of the evidence 
is against the Veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims files consists of the Veteran's service records, 
extensive post-service treatment records and reports, 
multiple VA examinations, and written statements submitted by 
the Veteran and his representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II. Higher ratings

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  In this regard, the Board also acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the Veteran's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Where a Veteran has been 
diagnosed as having a specific condition and the diagnosed 
condition is not listed in the Ratings Schedule, the 
diagnosed condition will be evaluated by analogy to closely-
related diseases or injuries in which not only the functions 
affected, but the anatomical localizations and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  In 
determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  Id.  However, in that regard, the Board notes 
that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

A.	Entitlement to an initial evaluation in excess of 10 
percent
from May 17, 2005, and in excess of 50 percent
from October 25, 2007, for post-traumatic stress disorder.

In this case, the Veteran's PTSD is currently rated as 10 
percent disabling from May 17, 2005, and 50 percent disabling 
from October 25, 2007, under Diagnostic Code 9411.  

Diagnostic Code 9411 is part of the General Rating Formula 
for Mental Disorders at 38 C.F.R. § 4.130.  This formula 
provides the following ratings for psychiatric disabilities:  

A 10 percent rating is warranted where the disability is 
productive of occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. 

A 30 percent rating is warranted where the disability is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where the disability is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted where the disability is 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted where the disability is 
productive of total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130. 

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court 
held that VA regulations require that, unless the symptoms 
and/or degree of impairment due to a service-connected 
psychiatric disability, here PTSD, can be distinguished from 
any other diagnosed psychiatric disorders, e.g., major 
depression and alcohol dependence, VA must consider all 
psychiatric symptoms in the adjudication of the claim.  

The Board further notes that a Global Assessment of 
Functioning (GAF) rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).

GAF scores ranging between 71 and 80 reflect that if symptoms 
are present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). 
 
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130.

Service connection for PTSD was granted and an 10 percent 
rating was assigned effective May 17, 2005.  In August 2009, 
the RO increased the evaluation of the Veteran's PTSD to 50 
percent disabling effective October 25, 2007, the date that 
the Veteran filed his notice of disagreement with the August 
2007 rating action.

From May 17, 2005, to until October 25, 2007, the Veteran's 
medical records indicate that that the Veteran was referred, 
in March 2005 for a PTSD screen.  This treatment note 
indicated that the Veteran had nightmares and intrusive 
thoughts, but no avoidance of reminders, guarding, heightened 
startle response, or detachment.  

In May 2007, the Veteran was afforded a VA examination in 
connection with his PTSD claim.  The examiner indicated that 
the Veteran's claims file had been reviewed in connection 
with the examination.  The examiner indicated that the 
Veteran experienced PTSD symptoms in the past year, but that 
the Veteran was not currently receiving treatment for the 
condition.  The examiner noted that the Veteran had 
participated in the D-day invasion at Normandy in World War 
II and had received a Purple Heart for combat wounds.  The 
Veteran was noted to have been married 57 years with one son 
and two daughters.  The Veteran reported good family 
relationships, and good quality of social relationships and 
leisure pursuits.  There was no history of suicide attempts 
or violence and assaults.  Current psychosocial function was 
indicated to be mildly impaired.  Upon examination, the 
Veteran was indicated to be clean, neatly groomed, and 
appropriately dressed.  His speech was unremarkable, and he 
was cooperative, friendly, and relaxed.  The Veteran's affect 
was normal, his mood was good, and he was noted to be intact 
as to person, time, and place.  The Veteran was reported to 
have unremarkable thought process and content, with no 
delusions, and with above average intelligence.  The examiner 
indicated that the Veteran had no sleep impairment, no 
hallucinations, no inappropriate behavior, no obsessive or 
ritualistic behavior, no panic attacks, no homicidal or 
suicidal thoughts, no episodes of violence, and good impulse 
control and personal hygiene.  The examiner indicated that 
there was no problem with activities of daily living, and the 
Veteran's memory was normal for remote, recent, and 
immediate.  The Veteran was indicated to have frequent 
chronic mild PTSD symptoms.  The Veteran was indicated to be 
retired since 1998.  The Veteran was diagnosed with PTSD with 
mild social and occupational impairment.  He was assigned a 
GAF score of 61.

Treatment records after May 2007 indicate treatment for PTSD 
with complaints of anxiety, poor sleep with nightmares, 
flashbacks, and anger, but no reports of suicidal/homicidal 
behavior, or hallucinations.  The treatment records indicate 
mild depression and symptoms basically consistent with those 
reported in the May 2007 examination report.  His GAF scores 
were reported to be 55-65

The Veteran was again examined by VA in August 2008 for his 
PTSD.  The examiner indicated that the Veteran's claims file 
had been reviewed in connection with the examination.  The 
examiner indicated treatment for PTSD dating from 2007.  The 
Veteran was noted to be widowed.  The Veteran reported 
occasional social relationships and a hobby of coin 
collecting.  There was no history of suicide attempts or 
violence and assaults.  Upon examination, the Veteran was 
indicated to be clean, neatly groomed with clear speech, 
normal affect, and good mood.  He was intact as to person, 
time, and place.  The Veteran was reported to have 
unremarkable thought process and content, with no delusions, 
and with average intelligence.  The examiner indicated that 
the Veteran had sleep impairment, but no hallucinations, no 
inappropriate behavior, no obsessive or ritualistic behavior, 
no panic attacks, no homicidal or suicidal thoughts, no 
episodes of violence, and good impulse control and personal 
hygiene.  The examiner indicated that there was no problem 
with activities of daily living, and the Veteran's memory was 
normal for remote, recent, and immediate.  The Veteran was 
indicated to have frequent chronic moderate PTSD symptoms.  
The Veteran was indicated to be retired since 1998.  The 
Veteran was diagnosed with PTSD with moderate social and 
occupational impairment.  He was given a GAF score of 55.

Based on the foregoing, and resolving all reasonable doubt in 
the Veteran's favor, the Board finds that an initial 50 
percent rating, and no higher, is warranted effective the 
date of service connection.  The evidence, both prior to and 
since May 2007 has demonstrated that the Veteran's PTSD 
symptomatology has essentially been constant.  The May 2007 
examination report did not indicate symptoms such as 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment or mild memory loss.  In addition, 
the Veteran was noted to have been married 57 years with one 
son and two daughters.  The Veteran reported good family 
relationships, and good quality of social relationships and 
leisure pursuits.  The Veteran was indicated to have mild 
PTSD symptoms.  

As for an evaluation in excess of 50 percent, such a rating 
would require the Veteran's PTSD to result in such 
symptomatology as suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
unprovoked irritability with periods of violence; spatial 
disorientation; and neglect of personal appearance and 
hygiene.  Such symptomatology is simply not sufficiently 
demonstrated by the clinical evidence of record, to include 
that summarized above, at any point during the time frame 
relevant on appeal.  More specifically, while the Veteran has 
some depression and irritability, and symptoms periodically 
interfere in maintaining effective relationships, the 
remaining criteria are not more nearly approximated.  As 
such, the Board finds that the schedular criteria for a 70 
percent rating for PTSD are not met at any time during this 
appeal.  

B.  Entitlement to an evaluation in excess of 10 percent for 
shell fragment wound, muscle group XIV, penetrating left 
thigh, with multiple foreign bodies.

The Veteran is currently receiving a 10 percent disability 
rating for his service-connected residuals of shell fragment 
wound of the left thigh, Muscle Group XIV. Since the 10 
percent disability rating has been in place for at least 20 
years, it is protected from ever being reduced due to the 
provisions of 38 U.S.C.A. § 110.  See also 38 C.F.R. § 3.951.

The Veteran's shell fragment wound injury involving Muscle 
Group XIV has been evaluated under Diagnostic Code 5314. This 
muscle group includes the anterior thigh group muscles that 
function to provide extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, tension of fascia 
lata and iliotibial band acting with muscle group XVII in 
postural support of body, and acting with hamstrings in 
synchronizing hip and knee. These muscles consist of the 
sartorius, rectus femoris, vastus externus, vastus 
intermedius, vastus internus, and tensor vaginae femoris.  

Diagnostic Code 5314 rates disabilities in accordance to the 
severity of injury to the muscles of Muscle Group XIV.  
Pursuant to this code, a noncompensable (zero percent) rating 
is warranted if impairment of this muscle group is slight.  
If impairment is moderate in degree, a 10 percent rating is 
warranted.  If impairment is moderately-severe, a 30 percent 
rating is warranted.  Finally, if the impairment is severe, a 
40 percent rating is warranted.  Id.

The criteria for evaluating muscle disabilities, generally, 
is set forth in 38 C.F.R. § 4.56.  This regulation provides 
that an open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through and through injury with muscle damage will be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately-severe, or severe.  The criteria consist 
of the type of injury, the history and complaint, and the 
objective findings.  

A slight disability of the muscles involves a simple wound of 
the muscle without debridement or infection.  The service 
records should demonstrate a superficial wound with brief 
treatment and return to duty.  There must have been healing 
with good functional results and no consistent complaints of 
cardinal symptoms of muscle injury or painful residuals.  The 
objective findings are a minimum scar, slight, if any, 
evidence of fascial defect or of atrophy or of impaired 
tonus, and no significant impairment of function and no 
retained metallic fragments.

A moderate disability of the muscles involves a through-and- 
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of in-service treatment of the wound.  There 
must be a record in the file of consistent complaint of one 
or more of the cardinal symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

A moderately-severe disability of muscles involves a through- 
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization.  
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound.  The record 
must contain consistent complaints of cardinal symptoms of 
muscle wounds.  There must be evidence of unemployability 
because of inability to keep up with work requirements, if 
present.  The objective findings are entrance and, if 
present, exit scars which are so situated as to indicate a 
track of a missile through one or more muscle groups.  There 
are indications on palpation of loss of deep fascia, or loss 
of muscle substance or loss of normal firm resistance of 
muscles compared with the sound side.  The tests of strength 
and endurance of the muscle groups involved (compared with 
the sound side) give positive evidence of impairment.

Finally, a severe disability of muscles involves a through-
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and cicatrization.  The 
history and complaints are similar to the criteria set forth 
for a moderately-severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  The following, 
if present, are also signs of severe muscle damage: (a) x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (b) adhesions of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (c) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.

A higher evaluation in this case would be warranted if the 
evidence established a moderately-severe or severe muscle 
injury.

In this case, the Veteran's medical records indicate that the 
Veteran suffered a shrapnel injury to the left thigh during 
an explosion in June 1944.  He was hospitalized in Coventry, 
England.  Metal fragments were noted to have been retained.  
The Veteran's service records specifically note "thigh, 
right, lower half of, lateral aspect, mild (causative agent 
unknown), incurred about 0600, 11 June 1944, in France, while 
patient was engaged in combat, when struck by fragment of 
unknown origin."  A July 27, 1944, treatment note indicates 
that "patient has no complaints, healed scar left thigh is 
asymptomatic."

While the wound to the left thigh was found to have been 
penetrating, there is no evidence that it caused prolonged 
infection, sloughing of soft parts, or intermuscular 
scarring. The records do not reflect indications on palpation 
of loss of deep fascia, loss of muscle substance, or loss of 
normal firm resistance of muscles compared with the sound 
side of the left thigh. Therefore, while there is evidence of 
hospitalization in service, a moderately-severe or severe 
muscle injury is not indicated in the service treatment 
records.

Further, the evidence does not contain objective findings 
that would establish that the Veteran's disability is 
moderately-severe based on the recent clinical findings or 
that a higher rating is warranted based on impairment of 
function.

In May 2007, the Veteran was afforded a VA examination.  The 
examiner indicated that the Veteran's claims file had been 
reviewed and noted his hospitalization for shrapnel wound to 
the left thigh in service.   The examiner found that the 
wound was not through and through and that the wound was not 
initially infected before healing.  The examiner also found 
that there was no associated bone, nerve, vascular, or tendon 
injuries in connection with the wound.  Current symptoms were 
indicated to be pain, decreased coordination, weakness, and 
uncertainty of movement, but no fatigability.  Flare-ups were 
indicated in muscle injury residuals that were noted to be 
moderate, weekly, and of 1-2 days duration.  The Veteran 
reported that flare-ups cause 50 percent additional 
limitation.  Upon examination, the examiner found that the 
muscle was not injured, destroyed, or transversed, and that 
there was no intramusclular scarring.  Muscle function was 
noted to be normal in terms of comfort, endurance, and 
strength sufficient to perform activities of daily living.  
There were no scars present and no residuals of nerve damage, 
tendon damage, bone damage, and no finding of muscle 
herniation, and no loss of deep fascia or muscle substance.  
The examiner, however, did find joints limited by muscle 
disease or injury.  Other findings were no joint enclosing, 
no assistive devices required, but poor propulsion gait, and 
painful guarding motion with range of motion of the left hip 
and knee.  There was no evidence of knee instability.  For 
range of motion studies, the examiner indicated that the 
Veteran was unable to get the right hip in position for 
measuring left hip extension.  Otherwise left hip range of 
motion indicated flexion of between 92 and 102 degrees, 
adduction of 12 degrees, abduction of 15-17 degrees, internal 
rotation of 20 degrees, and external rotation of 14-24 
degrees.  Pain was noted in some instances as the limiting 
factor in these studies.  The left knee indicated range of 
motion of flexion 110 to 137 degrees, and extension of 0 
degrees.  Pain was noted as a limiting factor in the flexion 
study.  The examiner also noted the presence of peripheral 
neuropathy.  In this regard, the Board notes that the Veteran 
has also been diagnosed with diabetes.  The Veteran was 
diagnosed with residuals of left thigh muscle injury, and 
mild peripheral neuropathy.  The effect on daily activities 
was indicated to be mostly moderate, but prevented the 
Veteran from engaging in sports and recreation activities, 
and with no affect on grooming activities.  

The Veteran was also afforded a VA examination in connection 
with his claim for individual unemployability in August 2008.  
The examination included a section dealing with the Veteran's 
muscle injury.  The examiner indicated a grade of 3 for 
muscle strength and noted weakness as an abnormality 
associated with the disability.  The examiner noted that 
there was no joint swelling, effusion, tenderness or laxity, 
and no prosthesis or joint ankylosis.  There were no other 
joint abnormalities and no evidence of inflammatory 
arthritis.  X-ray of the left femur indicated retained 
metallic bits of shrapnel in the soft tissues of the 
anterolateral thigh.  The Veteran was also indicated to have 
mild degenerative changes about the left hip and knee joints 
without evidence for acute fracture or subluxation about the 
femur.  The Veteran was indicated to have residuals of 
shrapnel wound.  The examiner indicated that this disability 
would severely limit the Veteran's ability to function in a 
normal occupation environment, but that sedentary employment 
would only be moderately affected.  

Based on the foregoing, the Board finds that the Veteran's 
left thigh disability is not moderately-severe based on the 
recent medical evidence.  

With regard to the shell fragment wound, the medical evidence 
revealed no loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.   
There is no medical evidence that the injury involved a 
through- and-through or deep penetrating wound with 
debridement or with prolonged infection or with sloughing of 
soft parts, and intermuscular cicatrization.  While there was 
evidence of hospitalization, the medical records do not 
indicate that this was for a prolonged period or that the in 
service treatment was primarily for treatment of the shrapnel 
wound.  In this regard, the Board notes that the Veteran also 
received treatment for his left ear perforation.  In 
addition, while there is some evidence that the Veteran's 
disability would severely limit his ability to function in a 
normal occupation environment, sedentary employment would 
only be moderately affected.  

Further, based on limited hip flexion, the Veteran is not 
entitled to a higher rating under Diagnostic Code 5314 since 
the simultaneous flexion of the hip and flexion of the knee 
are not reflective of moderately-severe impairment.  Neither 
the left knee nor the left hip limitation of motion would be 
more than 10 percent disabling to include based on 
consideration of pain and the other Deluca factors under the 
pertinent diagnostic codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261, 5251-5253; see also 38 C.F.R. § 
4.59.  Thus, the impairment is not moderately severe in that 
regard.

In regards to range of motion of the left hip specifically as 
an alternate basis for a higher rating, the Veteran's hip was 
reported to have active range of flexion to at least 110 
degrees, and extension was zero degrees.  There was some pain 
associated with these readings, but this pain was taken into 
account in the assignment of the degrees noted.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 provide criteria for rating hip and thigh disabilities.

Diagnostic Code 5250 requires ankylosis of the hip.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28TH Ed. 1994) at 86).  However, there is no 
evidence of ankylosis or complete immobility of the left hip.

Diagnostic Code 5251 provides a 10 percent rating based on 
limitation of extension of the hip.  The Veteran is already 
receiving a 10 percent rating; thus a higher rating is not 
available under this code.

Diagnostic Code 5252 provides a 40 percent rating where 
flexion of the hip is limited to 10 degrees. A 30 percent 
rating is warranted where flexion is limited to 20 degrees, a 
20 percent rating is warranted where flexion is limited to 30 
degrees, and a 10 percent rating is warranted where flexion 
is limited to 45 degrees.  In this case, the evidence does 
not reveal flexion is limited to 30 degrees or less such that 
a higher rating is warranted.  Flexion, considering DeLuca 
factors, was noted to be at least 92 degrees.  The Veteran's 
limitation of motion based on flexion does not warrant even a 
compensable rating.  In sum, the Veteran's disability is not 
manifested by flexion of the leg limited to 30 degrees or the 
functional equivalent thereof.

Diagnostic Code 5253 provides a 10 percent rating for 
limitation of adduction, such that the legs cannot cross.  A 
20 percent rating is warranted for limitation of abduction of 
the thigh, with motion lost beyond 10 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5253.  In this case, the Veteran 
demonstrated abduction of at least 12 degrees. See 38 C.F.R. 
§ 4.71, Plate II.  Even considering DeLuca factors, his 
ability to abduct exceeded the limitation necessary for a 
higher rating.  The maximum rating based on limitation of 
rotation is 10 percent; thus a higher rating on that basis is 
also not warranted.

Increased evaluations under Diagnostic Codes 5254 and 5255 
require flail joint or fracture of the femur. However, there 
is no evidence of a flail hip joint, or of any fracture to 
the femur.

In sum, while the evidence illustrates limitation in flexion 
of the left hip, including pain with hip flexion, the Board 
finds that this impairment is not moderately-severe.  
Likewise, his disability is not more than 10 percent 
disabling on any other basis.  

Thus, given the type of initial injury, the history and 
complaints, and objective findings relating to the left 
thigh, the Board finds that the muscle disability from the 
injury to Muscle Group XIV does not more closely approximate 
a moderately-severe injury warranting an increased rating.

In addition to the foregoing, the Board has considered 
whether any other diagnostic codes which address the 
Veteran's symptomatology might afford him a disability rating 
in excess of the 10 percent assigned under Diagnostic Code 
5314.  As noted, a higher rating is not warranted based on 
limitation of motion of the left thigh/hip.

Finally, the Board notes that the Veteran was indicated to 
have a scar in relation to his disability, as noted in his 
service treatment records.  The Board will therefore consider 
whether the Veteran is entitled to a separate 10 percent 
disability rating pursuant to 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805.  In this case, however, despite the presence 
of a healed scar in the Veteran's service treatment records, 
the Veteran's recent medical records do not indicate the 
presence of a current scar in connection with his in-service 
shrapnel injury.  An additional evaluation for a scar in 
connection with the Veteran's left thigh injury is therefore 
not warranted in this case.  

C.	Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.

In this case, the Veteran's hearing loss is currently rated 
as 10 percent disabling under Diagnostic Code 6100 of the 
Rating Schedule.  Under this Code, defective hearing 
evaluations range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second (hertz).  To evaluate the degree of 
disability for service-connected hearing loss, the rating 
schedule establishes eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Table VI is used to determine a Roman numeral designation (I 
through XI) for hearing based on a combination of the percent 
of speech discrimination and pure tone threshold average.  
38 C.F.R. § 4.85(b).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86 (a).  In addition, when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86 (b).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non service-connected ear will generally be assigned a 
Roman Numeral I.  38 C.F.R. § 4.85(f).  

The medical evidence in this case consists of audiological 
evaluations dated in May 2007 and August 2008.  

The May 2007 examination revealed maximum pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
40
65
70
LEFT
100
105
105+
105+
105+

The Veteran's speech audiometry revealed speech recognition 
ability of 84 percent for the right ear, and could not be 
tested in the left ear.  This indicates approximately level 
II hearing in the right ear and level XI hearing in the left 
ear.

The August 2008 examination revealed maximum pure tone 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
65
70
LEFT
100
105
100
105+
105+

The Veteran's speech audiometry revealed speech recognition 
ability of 100 percent for the right ear, and could not be 
tested in the left ear.  This indicates level I hearing in 
the right ear and level XI hearing in the left ear.

The mechanical application of the rating schedule to the 
examination of record shows that the Veteran has at most 
level XI hearing in the left ear and level II hearing in the 
right ear.  Under 38 C.F.R. § 4.85, this evaluation warrants 
a 10 percent evaluation for the Veteran's hearing loss.  
38 C.F.R. § 4.85; Diagnostic Code 6100.  In light of the 
foregoing, entitlement to a higher evaluation for the 
Veteran's disability is not warranted.  

D.	Entitlement to an evaluation in excess of 10 percent 
for otitis media chronic suppurative.

The Veteran's otitis media is currently evaluated as 10 
percent disabling under Diagnostic Code 6200. 

Diagnostic Code 6200 provides a 10 percent disability rating 
for chronic suppurative otitis media, mastoiditis, or 
choleastoma (or any combination) during suppuration, or with 
aural polyps.  A Note to Diagnostic Code 6200 provides that 
hearing impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull, are 
to be rated separately.  38 C.F.R. § 4.87.

In addition, Diagnostic Code 6201 provides that chronic 
nonsuppurative otitis media with effusion (serous otitis 
media) is to be rated for hearing impairment.  38 C.F.R. § 
4.87.

The medical evidence with respect to the Veteran's otitis 
media consists primarily of VA examination reports dated in 
May 2007 and August 2008.  

The May 2007 audiological examiner indicated that the 
Veteran's claims file had been reviewed in connection with 
the examination.  The examiner noted that the examination of 
the Veteran's right ear was normal, but that examination of 
the left ear revealed white debris as well as the chronic 
almost total perforation of the TM.  Immittence testing 
indicated normal tympanic mobility with type A tympanogram in 
the right ear.  Immittence testing for the left ear indicated 
a large volume with no movement indicated.  

The other May 2007 examiner, who examined the Veteran for ear 
pain, also indicated that the Veteran's claims file had been 
reviewed in connection with the examination.  The examiner 
noted that the Veteran had ruptured his TM during the service 
and has had trouble since that time.  The Veteran reported 
drainage from both ears and occasional aural pain.  The 
Veteran also reported dizziness with movement.  The Veteran 
indicated that he had surgery 10 years ago on his left ear.  
Upon examination, there was no deformity to the auricle and 
normal external ear canal.  The examiner answered "no" to 
whether there were one or more aural polyps.  The Veteran's 
left tympanic membrane was indicated to be perforated.  The 
mastoids were normal.  The examiner indicated that 
complications included hearing loss and tinnitus, but no 
balance disturbance, upper respiratory disease, facial nerve 
paralysis, or skull bone loss.  The examiner also indicated 
that there was no evidence of middle or inner ear infection, 
and no signs of staggering gait or imbalance.  The Veteran 
was diagnosed with perforated left TM.  

The Veteran was again examined for his hearing in August 
2008.  The examiner indicated that the Veteran's claims file 
had been reviewed in connection with the examination.  In 
addition to audiological testing, the examiner noted a large 
tympanic membrane perforation in the left ear, and a small 
amount of dried drainage was noted in the ear canal.  
Immittence testing indicated type A tympanograms bilaterally, 
with a larger ear canal volume in the left ear.  An 
individual unemployability examination dated in August 2008 
had similar findings.

In this case, the Board notes that the Veteran is evaluated 
at the maximum 10 percent evaluation under Diagnostic Code 
6200.  Regulations, however, indicate that hearing 
impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull, are 
to be rated separately.  38 C.F.R. § 4.87.  As the Veteran 
has been noted to have tinnitus, but is not service-connected 
for such disability, the Board has referred a claim for this 
disability to the RO for appropriate disposition.  The 
medical records do not indicate the presence of 
labyrinthitis, facial nerve paralysis, or bone loss of skull.  
Therefore, these disabilities are not subject to separate 
evaluation.

The Veteran has, however, been indicated to have hearing 
loss.  Under Diagnostic Code 6201, chronic nonsuppurative 
otitis media with effusion (serous otitis media) is to be 
rated for hearing impairment.  38 C.F.R. § 4.87.  As noted in 
the section previous to this one, the Veteran's hearing loss 
is evaluated as 10 percent disabling and no more.  A higher 
evaluation for otitis media, based on hearing impairment, is 
therefore unavailable in this case.  And in any case, as 
noted above, the evaluation of the same "manifestations" 
under various diagnoses is not allowed.  See 38 C.F.R. § 
4.14.  A claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Based on the foregoing, an evaluation in excess of 10 percent 
is not available for the Veteran's service-connected otitis 
media. 

E.	Entitlement to a compensable evaluation for perforation 
of 
tympanic membrane, left ear.

With respect to the Veteran's service-connected left ear 
disability, the Board notes that this disability is currently 
evaluated as noncompensable under Diagnostic Code 6211.   
This Code provides a noncompensable (0 percent) rating for 
perforation of the tympanic membrane.  38 C.F.R. § 4.87.  As 
the Veteran is currently receiving the maximum available 
evaluation under Diagnostic Code 6211, a higher evaluation is 
not available for this disability.

F.	Entitlement to an evaluation in excess of 10 percent for 
pes planus third degree.

The Veteran is currently receiving a 10 percent disability 
rating for his service-connected pes planus third degree.  
Since the 10 percent disability rating has been in place for 
at least 20 years, it is protected from ever being reduced 
due to the provisions of 38 U.S.C.A. § 110.  See also 38 
C.F.R. § 3.951.

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Mild flatfoot with symptoms relieved by built-up shoe or arch 
support is rated as noncompensably (0 percent) disabling.  
Moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the atendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 20 
percent disabling for unilateral disability, and is rated 30 
percent disabling for bilateral disability.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation, that is 
not improved by orthopedic shoes or appliances, is rated 30 
percent disabling for unilateral disability, and is rated 50 
percent disabling for bilateral disability.  38 C.F.R. § 
4.71a. 

The medical evidence in this case consists primarily of the 
Veteran's treatment records, a VA examination dated in May 
2007, and a VA examination in connection with the Veteran's 
individual unemployability claim dated in August 2008.  

The May 2007 examiner indicated that the Veteran's claims 
file had been reviewed in connection with the examination.  
The Veteran reported symptoms of pain while walking and 
standing.  The examiner indicated no swelling or heat, and no 
stiffness or fatigability.  The examiner did note weakness 
and lack of endurance that occurs while standing and walking.  
No other symptoms were indicated.  Fare-ups were indicated 
weekly or more often with a duration of 1-2 days and 
precipitated by walking without shoes.  These flare-ups were 
reported to be severe, with a 100% additional limitation per 
the Veteran.  The Veteran was reported to be able to stand 
for 15-30 minutes and indicated that he could not walk more 
than a few yards.  There were no assistive devices indicated.  
Upon examination there was tenderness to palpation to the top 
plantar surfaces of the feet.  There was no objective 
evidence of instability or weakness.  There was no abnormal 
weight bearing or vascular foot abnormality, and no evidence 
of malunion or nonunion of the tarsal or metatarsal bones.  
There was normal weight bearing, no forefoot or midfoot 
malalignment, and no pronation.  There was no arch present in 
the left foot, and some arch present in the right foot, and 
the examiner indicated pain on manipulation of the left foot 
and no pain on manipulation of the right foot.  There was no 
varus/valgus angulation of the os calcis in relationship to 
the long axis of the tibia/fibula, and there was no muscle 
atrophy of the feet.  Range of motion testing of the left 
ankle indicated plantar flexion of 28-48 degrees with pain 
noted at 28 degrees and no additional limitation of motion on 
repetitive motion, dorsiflexion that lacked 5 degrees from 
neutral with no additional limitation of motion on repetitive 
motion.  Range of motion of the left foot was indicated to be 
inversion of 7-10 degrees with some pain and additional 
limitation of motion on repetitive motion to 7-5 degrees, 
eversion of 15 degrees with some pain and additional 
limitation of motion on repetitive motion to 15-13 degrees.  
Range of motion testing of the right ankle indicated plantar 
flexion of 35-40 degrees with no pain and no additional 
limitation of motion on repetitive motion, dorsiflexion of 0-
5 degrees with no additional limitation of motion on 
repetitive motion.  Range of motion of the right foot was 
indicated to be inversion of 14-30 degrees with some pain and 
additional limitation of motion on repetitive motion to 14-10 
degrees, eversion of 5-17 degrees with no additional 
limitation of motion on repetitive motion.  The Veteran was 
noted to have poor propulsion.  The Veteran was diagnosed 
with bilateral pes planus, with significant effects, 
decreased mobility, and pain.  The disability was noted to 
have none to moderate effects on daily living, prevents 
participation in sports and recreation, and has a severe 
effect of the Veteran's ability to drive.  

The August 2008 examination indicated right and left foot 
symptoms of pain, stiffness, and fatigability.  No flare-ups 
were noted.  A foot examination indicated pes planus with 
normal alignment. The Veteran was diagnosed with bilateral 
pes planus.  The examiner indicated that the disability 
moderately affected the Veteran's ability to function in a 
normal occupational environment, but that the disability 
would have only a minimal affect on sedentary employment.  

Based, on the foregoing, the Board finds that a higher 
evaluation is not warranted for bilateral pes planus under 
Diagnostic Code 5276.  VA examination reports show that the 
Veteran has bilateral pes planus; however, pes planus is not 
shown to be severe.  While the disability was noted to have 
some pain on manipulation of the left foot, the Veteran's 
bilateral pes planus is not shown to result in marked 
deformity (pronation, abduction, etc.), pain on manipulation 
of the right foot, and use accentuated, indication of 
swelling on use, or characteristic callosities, to warrant a 
higher evaluation under Diagnostic Code 5276.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276. Thus, the Board finds that an 
increased evaluation for bilateral pes planus is not 
warranted.

The Board has considered whether the Veteran's disabilities 
would warrant a higher evaluation under other applicable 
Diagnostic Codes pertaining to the foot. The Board notes, 
however, that the medical does not indicate that the Veteran 
has weak foot, claw foot (pes cavis), Morton's disease, 
hallux valgus, hallux rigidus, hammer toes, malunion or 
nonunion of the tarsal or metatarsal bones, or other foot 
injury, so as to warrant a higher evaluation under Diagnostic 
Codes 5277 to 5284.

G.  Other considerations.

The Board notes that VA examinations of the Veteran were 
conducted in conjunction with a review of the Veteran's 
claims file.  However, the Board notes that the Court of 
Appeals for Veteran's Claims (Court), in Mariano v. 
Principi, 17 Vet. App. 305, 311-12 (2003), held that 
scientific tests (range of motion measurements in that case) 
are not conclusions drawn by a VA examiner that would be 
affected by review of the claims file.  As a result, the 
Court concluded that the failure to review the Veteran's 
claims file did not undermine the objective (range of 
motion) findings recorded by the VA examiner; these findings 
were considered valid despite flaws in the record.  Id.  

In this case, reviews of the Veteran's claims file, while 
accomplished in this case, were not necessary to the 
successful evaluation of the Veteran's claims.  The findings 
regarding the Veteran's current disabilities are not 
undermined by a failure to review the Veteran's claims file.  

The Board also notes that the record does not establish that 
the schedular criteria are inadequate to evaluate the 
Veteran's disabilities so as to warrant assignment of higher 
evaluations on an extra-schedular basis.  In this regard, the 
Board notes that there is no showing that the Veteran's 
disabilities have resulted in marked interference with 
employment.  In addition, there is no showing that the 
disabilities have necessitated frequent periods of 
hospitalization, or that they have otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of extra-schedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU is 
moot, in that the Veteran has already been awarded individual 
unemployability by way of a rating decision dated in August 
2009.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, effective May 17, 2005, a 50 percent 
evaluation, and no more, is granted for PTSD.  

An evaluation in excess of 10 percent for shell fragment 
wound, muscle group XIV, penetrating left thigh, with 
multiple foreign bodies, is denied.

An evaluation in excess of 10 percent for bilateral hearing 
loss is denied. 

An evaluation in excess of 10 percent for otitis media 
chronic suppurative is denied.

A compensable evaluation for perforation of tympanic 
membrane, left ear, is denied.

An evaluation in excess of 10 percent for pes planus third 
degree is denied.

REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's application to reopen his previously 
denied claim of entitlement to service connection for 
nervousness must be remanded for further action.  

In this case, the Board notes that, where a Veteran requests 
to reopen a previously denied claim of entitlement to service 
connection, 38 U.S.C.A. § 5103(a) requires that VA issue a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In March 1946, the Veteran was denied service connection for 
nervousness.  In May 2005, the Veteran filed a claim of 
entitlement to service connection for PTSD.  The RO 
interpreted this statement, as a claim for PTSD, as well as 
an application to reopen the previously denied claim of 
entitlement to service connection for nervousness.  In May 
2005, the Veteran was informed of the elements necessary to 
sustain his PTSD claim, but was not informed of the elements 
required to reopen a claim of entitlement to service 
connection for nervousness.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should send the Veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate his 
claim of entitlement to service 
connection for nervousness, to include 
new and material evidence required to 
reopen the claim.  

2.  After completion of all indicated 
development, the RO should again review 
the claim in light of all the evidence of 
record.  If any determination remains 
adverse, the Veteran and his 
representative must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


